Citation Nr: 0802008	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  02-17 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) which found 
that new and material evidence had not been received to 
reopen a previously denied claim of service connection for 
hearing loss.

This case was previously before the Board in March 2004 and 
January 2006.  In March 2004, the Board concluded that new 
and material evidence had been received, but that additional 
development was necessary regarding the underlying service 
connection claim.  Accordingly, the Board remanded the case, 
and it appears that the development specified in the remand 
directives has been completed.  The Board again remanded the 
case in January 2006 for the veteran to be scheduled for a 
videoconference hearing.  However, for the reasons stated 
below, the Board has no choice but to remand this case again.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required on his part.


REMAND

As previously noted in the January 2006 remand, the veteran 
provided testimony at a Board hearing in September 2003, a 
transcript of which is of record.  However, the Veterans Law 
Judge who conducted this hearing is no longer employed at the 
Board.  Pursuant to 38 C.F.R. § 20.707, the Board Member who 
conducts a hearing shall participate in the final 
determination of the claim.  Accordingly, the Board sent 
correspondence to the veteran in November 2005 notifying him 
of this fact, and inquiring whether he wanted a new hearing.  
In December 2005, he responded that he wanted to attend a 
videoconference hearing before a Veterans Law Judge.  

Following the Board's January 2006 remand, the veteran was 
scheduled for a videoconference hearing in December 2007.  
However, a December 2007 Report of Contact reflects that he 
reported he was unable to attend that hearing due to 
inclement weather, and requested that he be rescheduled for a 
Travel Board hearing.  His request for a rescheduled hearing 
was subsequently granted pursuant to the provisions of 
38 C.F.R. § 20.704.

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. 
§§ 20.700, 20.704(a).  Accordingly, this case is REMANDED for 
the following:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board in accordance with his 
request.  The veteran should be notified 
in writing of the date, time and location 
of the hearing.

After the hearing is conducted, or if the 
veteran withdraws the hearing request or 
fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board, in accordance with 
appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case. The purpose of this remand is to afford the veteran due 
process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

